DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 11,082,896 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 11,082,896 B2
1
A method comprising: 
receiving, by a wireless device and from a first node, measurement information; 


receiving, based on the measurement information, first signals from the first node and second signals from a second node; 
transmitting, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 
receiving, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
1
A method comprising: 
receiving, by a wireless device and from a first node, a measurement information message comprising at least one information element; 
receiving, based on the at least one information element, first signals from the first node and second signals from a second node; 
transmitting, to the first node, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals received from the first node and the second signals received from the second node; and 
receiving, from the first node, at least one data packet beamformed according to a precoding matrix associated with the PMI.
2
The method of claim 1, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
2
The method of claim 1, wherein the at least one information element indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
3
The method of claim 1, wherein the measurement information is based on one or more information elements received by the first node from the second node.
3
The method of claim 1, wherein the at least one information element is based, at least in part, on one or more information elements received by the first node from the second node.
4
The method of claim 1, further comprising: 
determining the PMI based on at least one of: 

a first measurement of the first signals received from the first node and a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
4
The method of claim 1, wherein 

the PMI is determined further based, at least in part, on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
5
The method of claim 1, further comprising: 
determining the PMI based on at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
5
The method of claim 1, wherein 

the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
6
The method of claim 1, wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.
6
The method of claim 1, wherein: 
the first signals are first reference signals associated with the first node; and 
the second signals are second reference signals associated with the second node.
7
The method of claim 1, wherein: 
the first signals are associated with a first cell; and 
the second signals are associated with a second cell.
7
The method of claim 1, wherein: 
the first signals are associated with a first cell; and 
the second signals are associated with a second cell.
8
The method of claim 1, wherein the receiving the first signals comprises receiving the first signals via a downlink carrier of the first node.
8
The method of claim 1, wherein receiving the first signals comprises receiving the first signals via a downlink carrier of the first node.
9
The method of claim 1, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
9
The method of claim 1, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
10
The method of claim 1, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
10
The method of claim 1, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
11
The method of claim 1, wherein: 
the first node corresponds to a first base station, and 
the second node corresponds to a second base station different from the first base station.
11
The method of claim 1, wherein 
the first node and the second node correspond to different base stations.
12
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first node, measurement information; 


receive, based on the measurement information, first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 
receive, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
12
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first node, a measurement information message comprising at least one information element; 
receive, based on the at least one information element, first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals received from the first node and the second signals received from the second node; and 
receive, from the first node, at least one data packet beamformed according to a precoding matrix associated with the PMI.
13
The wireless device of claim 12, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
13
The wireless device of claim 12, wherein the PMI is determined by at least one of: 



selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
14
The wireless device of claim 12, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
14
The wireless device of claim 12, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
15
The wireless device of claim 12, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
15
The wireless device of claim 12, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
16
The wireless device of claim 12, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
16
The wireless device of claim 12, wherein 
the first node and the second node correspond to different base stations.
17
A method comprising: 
transmitting, by a first node and to a wireless device, measurement information; 




receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet.
17
A method comprising: 
transmitting, by a first node and to a wireless device, a measurement information message indicating first signals associated with the first node and second signals associated with a second node; 
receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals associated with the first node and the second signals associated with the second node; and 
transmitting, by the first node, at least one data packet beamformed according to a precoding matrix associated with the PMI.
18
The method of claim 17, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
18
The method of claim 17, wherein the measurement information message indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.

19
The method of claim 17, wherein the measurement information comprises one or more information elements received by the first node from the second node.
19
The method of claim 17, wherein the measurement information message comprises one or more information elements received by the first node from the second node.
20
The method of claim 17, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node; or 
reducing downlink inter-cell interference received from the second node.
20
The method of claim 17, wherein the PMI is determined further based, at least in part, on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node; or 
reducing downlink inter-cell interference received from the second node.
21
The method of claim 17, wherein the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
21
The method of claim 17, wherein the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
22
The method of claim 17 wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.
22
The method of claim 17 wherein: 
the first signals are first reference signals associated with the first node; and 
the second signals are second reference signals associated with the second node.
23
The method of claim 17, wherein: 
the first signals are associated with a first cell; and 
the second signals are associated with a second cell.
23
The method of claim 17, wherein: 
the first signals are associated with a first cell; and 
the second signals are associated with a second cell.
24
The method of claim 17, further comprising: 
transmitting the first signals via a downlink carrier.
24
The method of claim 17, further comprising: 
transmitting the first signals via a downlink carrier.
25
The method of claim 17, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
25
The method of claim 17, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
26
The method of claim 17, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
26
The method of claim 17, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.	
27
The method of claim 17, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
27
The method of claim 17, wherein 
the first node and the second node correspond to different base stations.
28
A first node comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first node to: 
transmit, to a wireless device, measurement information; 



receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmit, based on a precoding matrix associated with the PMI, at least one data packet.
28
A first node comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first node to: 
transmit, to a wireless device, a measurement information message indicating first signals associated with the first node and second signals associated with a second node; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals associated with the first node and the second signals associated with the second node; and 
transmit at least one data packet beamformed according to a precoding matrix associated with the PMI.
29
The first node of claim 28, wherein the PMI is determined based on at least one of: 

a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
29
The first node of claim 28, wherein the PMI is determined further based, at least in part, on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
30
The first node of claim 28, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
30
The first node of claim 28, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
31
The first node of claim 28, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
31
The first node of claim 28, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
32
The first node of claim 28, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
32
The first node of claim 28, wherein 
the first node and the second node correspond to different base stations.
33
A non-transitory computer-readable medium comprising instructions that, when executed, configure a wireless device to: 
receive, from a first node, measurement information; 


receive, based on the measurement information, first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 
receive, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
33
A non-transitory computer-readable medium comprising instructions that, when executed, configure a wireless device to: 
receive, from a first node, a measurement information message comprising at least one information element; 
receive, based on the at least one information element, first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals received from the first node and the second signals received from the second node; and 
receive, from the first node, at least one data packet beamformed according to a precoding matrix associated with the PMI.
34
The non-transitory computer-readable medium of claim 33, wherein the instructions, when executed, configure the wireless device to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
34
The non-transitory computer-readable medium of claim 33, wherein the PMI is determined by at least one of: 

selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
35
The non-transitory computer-readable medium of claim 33, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
35
The non-transitory computer-readable medium of claim 33, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
36
The non-transitory computer-readable medium of claim 33, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
36
The non-transitory computer-readable medium of claim 33, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
37
The non-transitory computer-readable medium of claim 33, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
37
The non-transitory computer-readable medium of claim 33, wherein 
the first node and the second node correspond to different base stations.
38
A non-transitory computer-readable medium comprising instructions that, when executed, configure a first node to: 
transmit, to a wireless device, measurement information; 



receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmit, based on a precoding matrix associated with the PMI, at least one data packet.
38
A non-transitory computer-readable medium comprising instructions that, when executed, configure a first node to: 
transmit, to a wireless device, a measurement information message indicating first signals associated with the first node and second signals associated with a second node; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals associated with the first node and the second signals associated with the second node; and 
transmit at least one data packet beamformed according to a precoding matrix associated with the PMI.
39
The non-transitory computer-readable medium of claim 38, wherein the PMI is determined based on at least one of: 

a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
39
The non-transitory computer-readable medium of claim 38, wherein the PMI is determined further based, at least in part, on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
40
The non-transitory computer-readable medium of claim 38, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
40
The non-transitory computer-readable medium of claim 38, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
41
The non-transitory computer-readable medium of claim 38, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
41
The non-transitory computer-readable medium of claim 38, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
42
The non-transitory computer-readable medium of claim 38, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
42
The non-transitory computer-readable medium of claim 38, wherein 
the first node and the second node correspond to different base stations.
43
A system comprising: 
a wireless device; and 
a first node, 
wherein the first node is configured to: 
transmit, to the wireless device, measurement information; 
transmit first signals; and 

transmit, to the wireless device and based on a precoding matrix associated with a precoding matrix indicator (PMI), at least one data packet; wherein the wireless device is configured to: 
receive the first signals from the first node and second signals from a second node; 

transmit, to the first node, channel state information comprising the PMI based on the first signals and based on the second signals.
43
A system comprising: 
a wireless device; and 
a first node, 
wherein the first node is configured to: 
transmit, to the wireless device, a measurement information message indicating first signals associated with the first node and second signals associated with a second node; and 



wherein the wireless device is configured to: 
receive, from a first node, the measurement information message; 
receive the first signals and the second signals; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals and the second signals; and 
receive, from the first node, at least one data packet beamformed according to a precoding matrix associated with the PMI.
44
The system of claim 43, wherein the wireless device is configured to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
44
The system of claim 43, wherein the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
45
The system of claim 43, wherein the wireless device is configured to determine the PMI based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
45
The system of claim 43, wherein the PMI is determined further based, at least in part, on at least one of: 

a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
46
The system of claim 43, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
46
The system of claim 43, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
47
The system of claim 43, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
47
The system of claim 43, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
48
The system of claim 43, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
48
The system of claim 43, wherein 
the first node and the second node correspond to different base stations.


Regarding claims 1-48:
Claims 1-48 of US Patent 11,082,896 B2 discloses all subject matter of claims 1-48 as shown in the above comparison.

Claims 1-2, 4-18, 20-23, and 25-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 9, 14, 19, 22, 24, 26, 28, 30, 32, 33, 35, 37, 39, 40, 42, 45, 50 of U.S. Patent No. 10,715,228 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,715,228 B2
1
A method comprising: 
receiving, by a wireless device and from a first node, measurement information; 


receiving, based on the measurement information, first signals from the first node and second signals from a second node; 
transmitting, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 

receiving, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
1
A method comprising: 
receiving, by a wireless device and from a first base station, a measurement information message comprising at least one information element; 
receiving, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell; 
transmitting, to the first base station, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals received via the first cell and the second signals received via the second cell; and 
receiving, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
2
The method of claim 1, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
2
The method of claim 1, wherein the at least one information element indicates one or more resource blocks associated with the first signals.
4
The method of claim 1, further comprising: 
determining the PMI based on at least one of: 
a first measurement of the first signals received from the first node and a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
4
The method of claim 1, wherein 

the PMI is determined further based, at least in part, on a first measurement of the first signals received via the first cell and on a second measurement of the second signals received via the second cell.
5
The method of claim 1, further comprising: 
determining the PMI based on at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
6
The method of claim 1, wherein 

the PMI is determined by selecting the PMI from a plurality of predetermined PMIs.
6
The method of claim 1, wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.
8
The method of claim 1, wherein 
the first signals are first reference signals associated with the first cell and 
wherein the second signals are second reference signals associated with the second cell.
7
The method of claim 1, wherein: 
the first signals are associated with a first cell; and 
the second signals are associated with a second cell.
8
The method of claim 1, wherein 
the first signals are first reference signals associated with the first cell and 
wherein the second signals are second reference signals associated with the second cell.
8
The method of claim 1, wherein the receiving the first signals comprises receiving the first signals via a downlink carrier of the first node.
8
The method of claim 1, wherein receiving the first signals comprises receiving the first signals via a downlink carrier of the first cell.
9
The method of claim 1, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
1
receiving, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell
10
The method of claim 1, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
9
The method of claim 1, wherein the second cell is associated with a second base station.
11
The method of claim 1, wherein: 
the first node corresponds to a first base station, and 
the second node corresponds to a second base station different from the first base station.
9/1
receiving, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell
The method of claim 1, wherein the second cell is associated with a second base station.
12
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first node, measurement information; 


receive, based on the measurement information, first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 
receive, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
14
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first base station, a measurement information message comprising at least one information element; 
receive, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell; 
transmit, to the first base station, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals received via the first cell and the second signals received via the second cell; and 
receive, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
13
The wireless device of claim 12, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
19
The wireless device of claim 14, wherein the PMI is determined by selecting the PMI from a plurality of predetermined PMIs.
14
The wireless device of claim 12, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
14
receive, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell
15
The wireless device of claim 12, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
22
The wireless device of claim 14, wherein the second cell is associated with a second base station.
16
The wireless device of claim 12, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
22/14
receive, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell
The wireless device of claim 14, wherein the second cell is associated with a second base station.
17
A method comprising: 
transmitting, by a first node and to a wireless device, measurement information; 




receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet.
32
A method comprising: 
transmitting, by a first base station and to a wireless device, a measurement information message indicating first signals associated with a first cell of the first base station and second signals associated with a second cell; 
receiving, by the first base station and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals associated with the first cell and the second signals associated with the second cell; and 
transmitting, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
18
The method of claim 17, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
33
The method of claim 32, wherein the at least one information element indicates one or more resource blocks associated with the first signals.
20
The method of claim 17, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node; or 
reducing downlink inter-cell interference received from the second node.
35
The method of claim 32, wherein the PMI is determined further based, at least in part, on a first measurement of the first signals associated with the first cell and on a second measurement of the second signals associated with the second cell.
21
The method of claim 17, wherein the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
37
The method of claim 32, wherein the PMI is determined by selecting the PMI from a plurality of predetermined PMIs.
22
The method of claim 17 wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.
39
The method of claim 32, wherein the first signals are first reference signals associated with the first cell and wherein the second signals are second reference signals associated with the second cell.
23
The method of claim 17, wherein: 
the first signals are associated with a first cell; and 
the second signals are associated with a second cell.
32
transmitting, by a first base station and to a wireless device, a measurement information message indicating first signals associated with a first cell of the first base station and second signals associated with a second cell
25
The method of claim 17, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
32
transmitting, by a first base station and to a wireless device, a measurement information message indicating first signals associated with a first cell of the first base station and second signals associated with a second cell
26
The method of claim 17, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
40
The method of claim 32, wherein the second cell is associated with a second base station.
27
The method of claim 17, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
40/32
transmitting, by a first base station and to a wireless device, a measurement information message indicating first signals associated with a first cell of the first base station and second signals associated with a second cell
The method of claim 32, wherein the second cell is associated with a second base station.
28
A first node comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first node to: 

transmit, to a wireless device, measurement information; 





receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmit, based on a precoding matrix associated with the PMI, at least one data packet.
42
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message comprising at least one information element indicating first signals associated with a first cell of the first base station and second signals associated with a second cell; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals associated with the first cell and the second signals associated with the second cell; and 
transmit, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
29
The first node of claim 28, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
45
The first base station of claim 42, wherein the PMI is determined further based, at least in part, on a first measurement of the first signals associated with the first cell and on a second measurement of the second signals associated with the second cell.
30
The first node of claim 28, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
42
transmit, to a wireless device, a measurement information message comprising at least one information element indicating first signals associated with a first cell of the first base station and second signals associated with a second cell
31
The first node of claim 28, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
50
The first base station of claim 42, wherein the second cell is associated with a second base station.
32
The first node of claim 28, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
50/42
transmit, to a wireless device, a measurement information message comprising at least one information element indicating first signals associated with a first cell of the first base station and second signals associated with a second cell
The first base station of claim 42, wherein the second cell is associated with a second base station.
33
A non-transitory computer-readable medium comprising instructions that, when executed, configure a wireless device to: 


receive, from a first node, measurement information; 


receive, based on the measurement information, first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 
receive, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
14
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first base station, a measurement information message comprising at least one information element; 
receive, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell; 
transmit, to the first base station, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals received via the first cell and the second signals received via the second cell; and 
receive, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
34
The non-transitory computer-readable medium of claim 33, wherein the instructions, when executed, configure the wireless device to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
19
The wireless device of claim 14, wherein 



the PMI is determined by selecting the PMI from a plurality of predetermined PMIs.
35
The non-transitory computer-readable medium of claim 33, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
14
receive, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell
36
The non-transitory computer-readable medium of claim 33, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
14
receive, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell
37
The non-transitory computer-readable medium of claim 33, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
14
receive, based on the at least one information element, first signals via a first cell of the first base station and second signals via a second cell
38
A non-transitory computer-readable medium comprising instructions that, when executed, configure a first node to: 


transmit, to a wireless device, measurement information; 






receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmit, based on a precoding matrix associated with the PMI, at least one data packet.
42
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message comprising at least one information element indicating first signals associated with a first cell of the first base station and second signals associated with a second cell; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals associated with the first cell and the second signals associated with the second cell; and 
transmit, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
39
The non-transitory computer-readable medium of claim 38, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
45
The first base station of claim 42, wherein the PMI is determined further based, at least in part, on a first measurement of the first signals associated with the first cell and on a second measurement of the second signals associated with the second cell.
40
The non-transitory computer-readable medium of claim 38, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
42
transmit, to a wireless device, a measurement information message comprising at least one information element indicating first signals associated with a first cell of the first base station and second signals associated with a second cell
41
The non-transitory computer-readable medium of claim 38, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
50/42
transmit, to a wireless device, a measurement information message comprising at least one information element indicating first signals associated with a first cell of the first base station and second signals associated with a second cell
The first base station of claim 42, wherein the second cell is associated with a second base station.
42
The non-transitory computer-readable medium of claim 38, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
50/42
transmit, to a wireless device, a measurement information message comprising at least one information element indicating first signals associated with a first cell of the first base station and second signals associated with a second cell
The first base station of claim 42, wherein the second cell is associated with a second base station.
43
A system comprising: 
a wireless device; and 
a first node, 





















wherein the first node is configured to: 
transmit, to the wireless device, measurement information; 
transmit first signals; and 




transmit, to the wireless device and based on a precoding matrix associated with a precoding matrix indicator (PMI), at least one data packet; 
wherein the wireless device is configured to: 
receive the first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising the PMI based on the first signals and based on the second signals.
24
A system comprising: 
a wireless device; and 
a first base station, 
wherein the wireless device is configured to: 
receive, based on at least one information element received from the first base station, first signals via a first cell of the first base station and second signals from a second cell; 
transmit, to the first base station, channel state information comprising a precoding matrix indicator (PMI) determined based at least in part on the first signals received via the first cell and the second signals received via the second cell; and 
receive, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI; and 
wherein the first base station is configured to: 
transmit, to the wireless device, a measurement information message comprising the at least one information element; 
receive, from the wireless device, the channel state information comprising the computed PMI; and 
transmit, to the wireless device, the at least one data packet based on the received PMI.
44
The system of claim 43, wherein the wireless device is configured to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
28
The system of claim 24, wherein the PMI is determined by selecting the PMI from a plurality of predetermined PMIs.
45
The system of claim 43, wherein the wireless device is configured to determine the PMI based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
26
The system of claim 24, wherein the PMI is determined further based, at least in part, on a first measurement of the first signals via the first cell and on a second measurement of the second signals received via the second cell.
46
The system of claim 43, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
24
receive, based on at least one information element received from the first base station, first signals via a first cell of the first base station and second signals from a second cell
47
The system of claim 43, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
30/24
receive, based on at least one information element received from the first base station, first signals via a first cell of the first base station and second signals from a second cell
The system of claim 24, wherein the second cell is associated with a second base station.
48
The system of claim 43, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
30/24
receive, based on at least one information element received from the first base station, first signals via a first cell of the first base station and second signals from a second cell
The system of claim 24, wherein the second cell is associated with a second base station.


(1) Regarding claim 1:
Claim 1, 2, 4, 6, 8, 9, 14,19, 22, 32, 33, 35, 37, 39, 40, 42, 45, 50 of US Patent 10,715,228 B2 discloses all subject matter of claims 1-2, 4-18, 20-23, 25-42 as shown in the above comparison.
(2) Regarding claims 43-48:
Claims 24, 26, 28, 30  of US Patent 10,715,228 B2 discloses all subject matter of claims 43-48 as shown in the above comparison. 

Claims 1-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8-12, 17, 21, 23-24, 30, 32, 34-35, 38-41, 43, 45, and 47 of U.S. Patent No. 10,181,883 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 10,181,883 B2
1
A method comprising: 

receiving, by a wireless device and from a first node, measurement information; 


receiving, based on the measurement information, first signals from the first node and second signals from a second node; 





transmitting, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 

receiving, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
1
A method for use in a wireless device, the method comprising: 
receiving, by the wireless device and via a first cell of a first base station, a measurement information message comprising at least one information element; 
receiving, based on the at least one information element, first signals via the first cell and second signals via a second cell; computing a precoding matrix indicator (PMI) based at least in part on the first signals received via the first cell and the second signals received via the second cell; 
transmitting channel state information comprising the computed PMI to the first base station; and 




receiving, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
2
The method of claim 1, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
2
The method of claim 1, wherein the at least one information element indicates one or more resource blocks associated with the first signals.
3
The method of claim 1, wherein the measurement information is based on one or more information elements received by the first node from the second node.
11/10
/1
The method of claim 1, wherein the second cell is associated with a second base station.
11. The method of claim 10, wherein the at least one information element is based, at least in part, on one or more information elements received by the first base station from the second base station.
4
The method of claim 1, further comprising: 
determining the PMI based on at least one of: 
a first measurement of the first signals received from the first node and a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
4
The method of claim 1, wherein computing the PMI is based, at least in part, on a first measurement of the first signals received via the first cell and on a second measurement of the second signals received via the second cell.
5
The method of claim 1, further comprising: 
determining the PMI based on at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
6
The method of claim 1, wherein computing the PMI comprises selecting the PMI from a plurality of predetermined PMIs.	
6
The method of claim 1, wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.
9
The method of claim 1, wherein 
the first signals are first reference signals associated with the first cell and 
wherein the second signals are second reference signals associated with the second cell.
7
The method of claim 1, wherein: 
the first signals are associated with a first cell; and 
the second signals are associated with a second cell.
1
receiving, based on the at least one information element, first signals via the first cell and second signals via a second cell
8
The method of claim 1, wherein the receiving the first signals comprises receiving the first signals via a downlink carrier of the first node.


9
The method of claim 1, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
1
receiving, by the wireless device and via a first cell of a first base station, a measurement information message comprising at least one information element; 

10
The method of claim 1, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
10
The method of claim 1, wherein the second cell is associated with a second base station.

11
The method of claim 1, wherein: 
the first node corresponds to a first base station, and 
the second node corresponds to a second base station different from the first base station.
10/1
receiving, by the wireless device and via a first cell of a first base station, a measurement information message comprising at least one information element; 
The method of claim 1, wherein the second cell is associated with a second base station.

12
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first node, measurement information; 


receive, based on the measurement information, first signals from the first node and second signals from a second node; 




transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 
receive, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
12
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, via a first cell of a first base station, a measurement information message comprising at least one information element; 
receive, based on the at least one information element, first signals via the first cell and second signals via a second cell; 
compute a precoding matrix indicator (PMI) based at least in part on the first signals received via the first cell and the second signals received via the second cell; 
transmit channel state information comprising the computed PMI to the first base station; and 




receive, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
13
The wireless device of claim 12, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
17
The wireless device of claim 12, wherein the instructions, when executed by the one or more processors, cause the wireless device to compute the PMI based on selecting the PMI from a plurality of predetermined PMIs.
14
The wireless device of claim 12, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
12
receive, via a first cell of a first base station, a measurement information message comprising at least one information element; 

15
The wireless device of claim 12, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
21
The wireless device of claim 12, wherein the second cell is associated with a second base station.
16
The wireless device of claim 12, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
21/12
receive, via a first cell of a first base station, a measurement information message comprising at least one information element; 
The wireless device of claim 12, wherein the second cell is associated with a second base station.
17
A method comprising: 



transmitting, by a first node and to a wireless device, measurement information; 









receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet.
23
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on the first signals and the second signals; and 


transmit, to the wireless device, at least one data packet employing beamforming according to a precoding matrix associated with the received PMI.
18
The method of claim 17, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
23
wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell
19
The method of claim 17, wherein the measurement information comprises one or more information elements received by the first node from the second node.
31
The first base station of claim 30, wherein the instructions, when executed by the one or more processors, further cause the first base station to: receive, from the second base station, first information associated with the one or more second resource blocks corresponding to the second signals; and generate the at least one information element based, at least in part, on the first information.
20
The method of claim 17, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node; or 
reducing downlink inter-cell interference received from the second node.
24
The first base station of claim 23, wherein the PMI is based at least in part on a first measurement of the first signals associated with the first cell and on a second measurement of the second signals associated with the second cell.
21
The method of claim 17, wherein the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
26
The first base station of claim 23, wherein the PMI is selected from a plurality of predetermined PMIs.
22
The method of claim 17 wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.
29
The first base station of claim 23, wherein the first signals are first reference signals associated with the first cell and wherein the second signals are second reference signals associated with the second cell.
23
The method of claim 17, wherein: 
the first signals are associated with a first cell; and 
the second signals are associated with a second cell.
29
The first base station of claim 23, wherein the first signals are first reference signals associated with the first cell and wherein the second signals are second reference signals associated with the second cell.
24
The method of claim 17, further comprising: 
transmitting the first signals via a downlink carrier.


25
The method of claim 17, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
32
wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell
26
The method of claim 17, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
30/23
wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell
The first base station of claim 23, wherein the second cell is associated with a second base station.
27
The method of claim 17, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
30/23
wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell
The first base station of claim 23, wherein the second cell is associated with a second base station.
28
A first node comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first node to: 

transmit, to a wireless device, measurement information; 










receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmit, based on a precoding matrix associated with the PMI, at least one data packet.
23
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on the first signals and the second signals; and 
transmit, to the wireless device, at least one data packet employing beamforming according to a precoding matrix associated with the received PMI.
29
The first node of claim 28, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
24
The first base station of claim 23, wherein the PMI is based at least in part on a first measurement of the first signals associated with the first cell and on a second measurement of the second signals associated with the second cell.
30
The first node of claim 28, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
23
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell
31
The first node of claim 28, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
30
The first base station of claim 23, wherein the second cell is associated with a second base station.
32
The first node of claim 28, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
30/23
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell
The first base station of claim 23, wherein the second cell is associated with a second base station.
Claim
Instant Application
Claim
US Patent 10,181,883 B2
33
A non-transitory computer-readable medium comprising instructions that, when executed, configure a wireless device to: 


receive, from a first node, measurement information; 


receive, based on the measurement information, first signals from the first node and second signals from a second node; 







transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 
receive, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
12
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, via a first cell of a first base station, a measurement information message comprising at least one information element; 
receive, based on the at least one information element, first signals via the first cell and second signals via a second cell; 
compute a precoding matrix indicator (PMI) based at least in part on the first signals received via the first cell and the second signals received via the second cell; 
transmit channel state information comprising the computed PMI to the first base station; and 




receive, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
34
The non-transitory computer-readable medium of claim 33, wherein the instructions, when executed, configure the wireless device to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
17
The wireless device of claim 12, wherein the instructions, when executed by the one or more processors, cause the wireless device to 
compute the PMI based on selecting the PMI from a plurality of predetermined PMIs.
35
The non-transitory computer-readable medium of claim 33, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
12
receive, via a first cell of a first base station, a measurement information message comprising at least one information element;
36
The non-transitory computer-readable medium of claim 33, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
21
The wireless device of claim 12, wherein the second cell is associated with a second base station.
37
The non-transitory computer-readable medium of claim 33, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
21/12
receive, via a first cell of a first base station, a measurement information message comprising at least one information element;
The wireless device of claim 12, wherein the second cell is associated with a second base station.
38
A non-transitory computer-readable medium comprising instructions that, when executed, configure a first node to: 


transmit, to a wireless device, measurement information; 










receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmit, based on a precoding matrix associated with the PMI, at least one data packet.
23
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on the first signals and the second signals; and 


transmit, to the wireless device, at least one data packet employing beamforming according to a precoding matrix associated with the received PMI.
39
The non-transitory computer-readable medium of claim 38, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
24
The first base station of claim 23, wherein the PMI is based at least in part on a first measurement of the first signals associated with the first cell and on a second measurement of the second signals associated with the second cell.
40
The non-transitory computer-readable medium of claim 38, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
23
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell;
41
The non-transitory computer-readable medium of claim 38, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
30
The first base station of claim 23, wherein the second cell is associated with a second base station.
42
The non-transitory computer-readable medium of claim 38, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
30/23
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second cell;
The first base station of claim 23, wherein the second cell is associated with a second base station.
43
A system comprising: 
a wireless device; and 
a first node, 
























wherein the first node is configured to: 
transmit, to the wireless device, measurement information; 
transmit first signals; and 

transmit, to the wireless device and based on a precoding matrix associated with a precoding matrix indicator (PMI), at least one data packet; 

wherein the wireless device is configured to: 
receive the first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising the PMI based on the first signals and based on the second signals.
41
A system comprising: 
a wireless device; and 
a first base station, 
wherein the wireless device is configured to: 
receive, based on at least one information element received from the first base station, first signals via a first cell of the first base station and second signals from a second cell; 
compute a precoding matrix indicator (PMI) based at least in part on the first signals received via the first cell and the second signals received via the second cell; 
transmit channel state information comprising the computed PMI to the first base station; and 
receive, via the first cell, at least one data packet beamformed according to a precoding matrix associated with the computed PMI; and 
wherein the first base station is configured to: 
transmit, to the wireless device, a measurement information message comprising the at least one information element; 
receive, from the wireless device, the channel state information comprising the computed PMI; and 
transmit, to the wireless device, the at least one data packet based on the received PMI.
44
The system of claim 43, wherein the wireless device is configured to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
45
The system of claim 41, wherein the wireless device is configured to compute the PMI based on selecting the PMI from a plurality of predetermined PMIs.
45
The system of claim 43, wherein the wireless device is configured to determine the PMI based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
43
The system of claim 41, wherein the wireless device is configured to compute the PMI based at least in part on a first measurement of the first signals via the first cell and on a second measurement of the second signals received via the second cell.
46
The system of claim 43, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
41
receive, based on at least one information element received from the first base station, first signals via a first cell of the first base station and second signals from a second cell
47
The system of claim 43, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
47
The system of claim 41, wherein the second cell is associated with a second base station.
48
The system of claim 43, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
47/41
receive, based on at least one information element received from the first base station, first signals via a first cell of the first base station and second signals from a second cell
The system of claim 41, wherein the second cell is associated with a second base station.


(1) Regarding claims 1-7, 9-23, and 25-27:
Claims 1-2, 4, 6, 9-12, 17, 20-21, 24, 29-32 of US Patent 10,181,883 B2 discloses all subject matter of claims 1-7, 9-23, and 25-27 as shown in above comparison.
(2) Regarding claim 8:
Claim 1 of US Patent 10,181,883 B2 discloses all subject matter of claim 1, and further discloses the first signal is transmitted by the first base station (receiving, by the wireless device and via a first cell of a first base station, a measurement information message comprising at least one information element; receiving, based on the at least one information element, first signals via the first cell, claim 1).  It is obvious a signal transmitted by a base station is a downlink signal transmitted on a downlink carrier, thus satisfied the claimed limitation for the benefit of improving the transmission distance.
(3) Regarding claim 24:
Claim 23 of US Patent 10,181,883 B2 discloses all subject matter of claim 17, and further discloses the first signal is transmitted by the first base station (wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station, claim 23).  It is obvious a signal transmitted by a base station is a downlink signal transmitted on a downlink carrier, thus satisfied the claimed limitation for the benefit of improving the transmission distance.
(4) Regarding claims 28-32:
Claims 23, 24, and 30 of US Patent 10,181,883 B2 disclose all subject matter of claims 28-32 as shown in the above comparison.
(5) Regarding claims 33-48:
Claims 12, 17, 21, 23-24, 30, 41, 43, 45, and 47 of US Patent 10,181,883 B2 disclose all subject matter of claims 33-48 as shown in the above comparison.

Claims 1-6, 8-22, and 24-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 7, 10, 11, 17, 21, 23, 28, 29, 30, 32, 34, 35, 37, 39 of U.S. Patent No. 9,788,244 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,788,244 B2
1
A method comprising: 

receiving, by a wireless device and from a first node, measurement information; 


receiving, based on the measurement information, first signals from the first node and second signals from a second node; 
transmitting, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 


receiving, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
1
A method for use in a wireless device, the method comprising: 
receiving, from a first base station, a measurement information message comprising at least one information element; 
receiving, based on the at least one information element, first signals from the first base station and second signals from a second base station; 
computing a precoding matrix indicator (PMI) based at least in part on the first signals received from the first base station and the second signals received from the second base station; transmitting channel state information comprising the computed PMI to the first base station; and 
receiving, from the first base station, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
2
The method of claim 1, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
2
The method of claim 1, wherein the at least one information element indicates one or more resource blocks associated with the first signals.
3
The method of claim 1, wherein the measurement information is based on one or more information elements received by the first node from the second node.
4
The method of claim 1, wherein the at least one information element is based, at least in part, on one or more information elements received by the first base station from the second base station.
4
The method of claim 1, further comprising: 
determining the PMI based on at least one of: 
a first measurement of the first signals received from the first node and a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
5
The method of claim 1, wherein computing the PMI is based at least in part on measurement of the first signals received from the first base station and on measurement of the second signals received from the second base station.
5
The method of claim 1, further comprising: 
determining the PMI based on at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
7
The method of claim 1, wherein computing the PMI comprises selecting the PMI from a plurality of predetermined PMIs.
6
The method of claim 1, wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.
10
The method of claim 1, wherein the first signals are first reference signals associated with the first base station and wherein the second signals are second reference signals associated with the second base station.
9
The method of claim 1, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
1
receiving, based on the at least one information element, first signals from the first base station and second signals from a second base station
10
The method of claim 1, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
1
receiving, based on the at least one information element, first signals from the first base station and second signals from a second base station
11
The method of claim 1, wherein: 
the first node corresponds to a first base station, and 
the second node corresponds to a second base station different from the first base station.
1
receiving, based on the at least one information element, first signals from the first base station and second signals from a second base station
12
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first node, measurement information; 


receive, based on the measurement information, first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 

receive, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
11
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first base station, a measurement information message comprising at least one information element; 
receive, based on the at least one information element, first signals from the first base station and second signals from a second base station; 
compute a precoding matrix indicator (PMI) based at least in part on the first signals received from the first base station and the second signals received from the second base station; transmit channel state information comprising the computed PMI to the first base station; and 
receive, from the first base station, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
13
The wireless device of claim 12, wherein the instructions, when executed by the one or more processors, cause the wireless device to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
17
The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, cause the wireless device to compute the PMI based on selecting the PMI from a plurality of predetermined PMIs.
14
The wireless device of claim 12, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
11
receive, based on the at least one information element, first signals from the first base station and second signals from a second base station
15
The wireless device of claim 12, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
11
receive, based on the at least one information element, first signals from the first base station and second signals from a second base station
16
The wireless device of claim 12, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
11
receive, based on the at least one information element, first signals from the first base station and second signals from a second base station
17
A method comprising: 

transmitting, by a first node and to a wireless device, measurement information; 










receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet.
28
A method for use in a first base station, the method comprising: 

transmitting, by the first base station and to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station; 
receiving, by the first base station and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on the first signals and the second signals; and 

transmitting, by the first base station, at least one data packet employing beamforming according to a precoding matrix associated with the received PMI.
18
The method of claim 17, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
28
the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
19
The method of claim 17, wherein the measurement information comprises one or more information elements received by the first node from the second node.
29
The method of claim 28, further comprising: 
receiving, from the second base station, first information associated with the one or more second resource blocks corresponding to the second signals; and generating the at least one information element based, at least in part, on the first information.
20
The method of claim 17, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node; or 
reducing downlink inter-cell interference received from the second node.
30
The method of claim 28, wherein the PMI is based at least in part on measurement of the first signals associated with the first base station and on measurement of the second signals associated with the second base station.
21
The method of claim 17, wherein the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
32
The method of claim 28, wherein the PMI is selected from a plurality of predetermined PMIs.
22
The method of claim 17 wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.
34
The method of claim 28, wherein the first signals are first reference signals associated with the first base station and wherein the second signals are second reference signals associated with the second base station.
25
The method of claim 17, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
28
the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
26
The method of claim 17, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
28
the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
27
The method of claim 17, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
28
the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
28
A first node comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first node to: 

transmit, to a wireless device, measurement information; 










receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmit, based on a precoding matrix associated with the PMI, at least one data packet.
21
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on the first signals and the second signals; and 

transmit, to the wireless device, at least one data packet employing beamforming according to a precoding matrix associated with the received PMI.
29
The first node of claim 28, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
23
The first base station of claim 21, wherein the PMI is based at least in part on measurement of the first signals associated with the first base station and on measurement of the second signals associated with the second base station.
30
The first node of claim 28, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
21
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
31
The first node of claim 28, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
21
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
32
The first node of claim 28, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
21
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
33
A non-transitory computer-readable medium comprising instructions that, when executed, configure a wireless device to: 


receive, from a first node, measurement information; 


receive, based on the measurement information, first signals from the first node and second signals from a second node; 
transmit, to the first node, channel state information comprising a precoding matrix indicator (PMI) based on the first signals received from the first node and based on the second signals received from the second node; and 


receive, from the first node and based on a precoding matrix associated with the PMI, at least one data packet.
11
A wireless device comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the wireless device to: 
receive, from a first base station, a measurement information message comprising at least one information element; 
receive, based on the at least one information element, first signals from the first base station and second signals from a second base station; 
compute a precoding matrix indicator (PMI) based at least in part on the first signals received from the first base station and the second signals received from the second base station; 
transmit channel state information comprising the computed PMI to the first base station; and 
receive, from the first base station, at least one data packet beamformed according to a precoding matrix associated with the computed PMI.
34
The non-transitory computer-readable medium of claim 33, wherein the instructions, when executed, configure the wireless device to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
17
The wireless device of claim 11, wherein the instructions, when executed by the one or more processors, cause the wireless device to compute the PMI based on selecting the PMI from a plurality of predetermined PMIs.
35
The non-transitory computer-readable medium of claim 33, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
11
receive, based on the at least one information element, first signals from the first base station and second signals from a second base station
36
The non-transitory computer-readable medium of claim 33, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
11
receive, based on the at least one information element, first signals from the first base station and second signals from a second base station
37
The non-transitory computer-readable medium of claim 33, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
11
receive, based on the at least one information element, first signals from the first base station and second signals from a second base station
38
A non-transitory computer-readable medium comprising instructions that, when executed, configure a first node to: 


transmit, to a wireless device, measurement information; 










receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 
transmit, based on a precoding matrix associated with the PMI, at least one data packet.
21
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on the first signals and the second signals; and 

transmit, to the wireless device, at least one data packet employing beamforming according to a precoding matrix associated with the received PMI.
39
The non-transitory computer-readable medium of claim 38, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
23
The first base station of claim 21, wherein the PMI is based at least in part on measurement of the first signals associated with the first base station and on measurement of the second signals associated with the second base station.

40
The non-transitory computer-readable medium of claim 38, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
21
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
41
The non-transitory computer-readable medium of claim 38, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
21
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
42
The non-transitory computer-readable medium of claim 38, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
21
transmit, to a wireless device, a measurement information message comprising at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with the first base station and indicates one or more second resource blocks corresponding to second signals associated with a second base station
43
A system comprising: 
a wireless device; and 
a first node, 
wherein the first node is configured to: 
transmit, to the wireless device, measurement information; 
transmit first signals; and 
transmit, to the wireless device and based on a precoding matrix associated with a precoding matrix indicator (PMI), at least one data packet; 
wherein the wireless device is configured to: 
receive the first signals from the first node and second signals from a second node; 







transmit, to the first node, channel state information comprising the PMI based on the first signals and based on the second signals.
35
A system comprising: 












a wireless device, wherein the wireless device is configured to: 
receive, based on at least one information element received from a first base station, first signals from the first base station and second signals from a second base station; 
compute a precoding matrix indicator (PMI) based at least in part on the first signals received from the first base station and the second signals received from the second base station; 
transmit channel state information comprising the computed PMI to the first base station; and 
receive, from the first base station, at least one data packet beamformed according to a precoding matrix associated with the computed PMI; and 
the first base station, 
wherein the first base station is configured to: 
transmit, to the wireless device, a measurement information message comprising the at least one information element, wherein the at least one information element indicates one or more first resource blocks corresponding to the first signals and one or more second resource blocks corresponding to the second signals; 
receive, from the wireless device, the channel state information comprising the PMI computed based at least in part on the first signals and the second signals; and 
transmit, to the wireless device, the at least one data packet employing beamforming according to the precoding matrix associated with the received PMI.
44
The system of claim 43, wherein the wireless device is configured to determine the PMI by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
39
The system of claim 35, wherein the wireless device is configured to compute the PMI based on selecting the PMI from a plurality of predetermined PMIs.
45
The system of claim 43, wherein the wireless device is configured to determine the PMI based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
37
The system of claim 35, wherein the wireless device is configured to compute the PMI based at least in part on measurement of the first signals received from the first base station and on measurement of the second signals received from the second base station.
46
The system of claim 43, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
35
receive, based on at least one information element received from a first base station, first signals from the first base station and second signals from a second base station
47
The system of claim 43, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
35
receive, based on at least one information element received from a first base station, first signals from the first base station and second signals from a second base station
48
The system of claim 43, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
35
receive, based on at least one information element received from a first base station, first signals from the first base station and second signals from a second base station


(1) Regarding claims 1-6, 9-22, and 25-48:
Claims 1, 2, 4, 5, 7, 10, 11, 17, 21, 23, 28, 29, 30, 32, 34, 35, 37, 39 of U.S. Patent No. 9,788,244 B2 discloses all subject matter of claims 1-6, 9-22, and 25-48 as shown in the above comparison.
(2) Regarding claim 8:
Claim 1 of US Patent 9,788,244 B2 discloses all subject matter of claim 1, and further discloses the first signal is transmitted by the first base station (receiving, by the wireless device and via a first cell of a first base station, a measurement information message comprising at least one information element; receiving, based on the at least one information element, first signals via the first cell, claim 1).  It is obvious a signal transmitted by a base station is a downlink signal transmitted on a downlink carrier, thus satisfied the claimed limitation for the benefit of improving the transmission distance.
(3) Regarding claim 24:
Claim 28 of US Patent 9,788,244 B2 discloses all subject matter of claim 17, and further discloses the first signal is transmitted by the first base station (wherein the at least one information element indicates one or more first resource blocks corresponding to first signals associated with a first cell of the first base station, claim 28).  It is obvious a signal transmitted by a base station is a downlink signal transmitted on a downlink carrier, thus satisfied the claimed limitation for the benefit of improving the transmission distance.

Claims 17-21, 24-32, and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-24, 30, and 32 of U.S. Patent No. 9,444,535 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,444,535 B2
17
A method comprising: 





transmitting, by a first node and to a wireless device, measurement information; 
receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 



transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet.
23
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message; 

receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station; and 
transmit, to the wireless device, at least one data packet employing beamforming according to a precoding matrix identified based on the PMI.
18
The method of claim 17, wherein the measurement information indicates at least one of: 
one or more resource blocks associated with the first signals; or 
one or more resource blocks associated with the second signals.
30
The first base station of claim 23, wherein the at least one information element indicates one or more resource blocks associated with the first signals.
19
The method of claim 17, wherein the measurement information comprises one or more information elements received by the first node from the second node.
32
The first base station of claim 23, wherein the instructions, when executed by the one or more processors, further cause the first base station to: 
receive, from the second base station, first information associated with the second signals; and 
generate the at least one information element based, at least in part, on the first information.
20
The method of claim 17, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node; or 
reducing downlink inter-cell interference received from the second node.
24
The first base station of claim 23, wherein the PMI is computed to reduce downlink inter-cell interference received from the second base station based at least in part on measurement of the first signals and the second signals, and wherein the PMI is a PMI selected from a plurality of predetermined PMIs.
21
The method of claim 17, wherein the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
24
The first base station of claim 23, wherein the PMI is computed to reduce downlink inter-cell interference received from the second base station based at least in part on measurement of the first signals and the second signals, and wherein the PMI is a PMI selected from a plurality of predetermined PMIs.
24
The method of claim 17, further comprising: 
transmitting the first signals via a downlink carrier.


25
The method of claim 17, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station
26
The method of claim 17, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station
27
The method of claim 17, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station
28
A first node comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first node to: 

transmit, to a wireless device, measurement information; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 




transmit, based on a precoding matrix associated with the PMI, at least one data packet.
23
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station; and 
transmit, to the wireless device, at least one data packet employing beamforming according to a precoding matrix identified based on the PMI.
29
The first node of claim 28, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
24
The first base station of claim 23, wherein the PMI is computed to reduce downlink inter-cell interference received from the second base station based at least in part on measurement of the first signals and the second signals, and wherein the PMI is a PMI selected from a plurality of predetermined PMIs.
30
The first node of claim 28, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station
31
The first node of claim 28, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station
32
The first node of claim 28, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station
38
A non-transitory computer-readable medium comprising instructions that, when executed, configure a first node to: 


transmit, to a wireless device, measurement information; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 




transmit, based on a precoding matrix associated with the PMI, at least one data packet.
23
A first base station comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first base station to: 
transmit, to a wireless device, a measurement information message; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station; and 
transmit, to the wireless device, at least one data packet employing beamforming according to a precoding matrix identified based on the PMI.
39
The non-transitory computer-readable medium of claim 38, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
24
The first base station of claim 23, wherein the PMI is computed to reduce downlink inter-cell interference received from the second base station based at least in part on measurement of the first signals and the second signals, and wherein the PMI is a PMI selected from a plurality of predetermined PMIs.
40
The non-transitory computer-readable medium of claim 38, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station
41
The non-transitory computer-readable medium of claim 38, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station
42
The non-transitory computer-readable medium of claim 38, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.
23
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) computed based at least in part on at least one information element in the measurement information message and on first signals received from one or more antenna ports of the first base station and second signals received from one or more antenna ports of a second base station


(1) Regarding claims 17-21, 25-32 and 38-42:
Claims 23-24 and 30 of US Patent 9,444,535 B2 discloses all subject matter of claims 17-21, 25-32, and 38-42 as shown in the above comparison.
(2) Regarding claim 24:
Claim 23 of US Patent 9,444,535 B2 discloses all subject matter of claim 17, and claim 23 of US Patent 9,444,535 B2 discloses the first signal is received from one or more antenna ports of the first base station.  It is well known in the art that a base station transmit downlink signal to a wireless device, and since it is a wireless signal, the first signal is transmit by a downlink carrier from the first base station, thus satisfied the claimed limitation for the benefit of improving the transmission distance.

Claims 17, 20-21, 24-32, and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 9,106,285 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 9,106,285 B1
17
A method comprising: 







transmitting, by a first node and to a wireless device, measurement information; 
receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 








transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet.
13
A first base station comprising: 
a) one or more communication interfaces; 
b) one or more processors; and 
c) memory storing instructions that, when executed, cause said first base station to: 
i) transmit to a wireless device a measurement information message; 

ii) receive from said wireless device channel state information comprising a precoding matrix indicator (PMI) computed employing, in part: 
(1) at least one information element (IE) in said measurement information message; and 
(2) measurement of first signals received by said wireless device from one or more antenna ports of said first base station; and 
(3) measurement of second signals received by said wireless device from one or more antenna ports of a second base station; and 
iii) transmit signals to said wireless device, said transmission employing beamforming according to a precoding matrix identified by said PMI.
20
The method of claim 17, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node; or 
reducing downlink inter-cell interference received from the second node.
13
ii) receive from said wireless device channel state information comprising a precoding matrix indicator (PMI) computed employing, in part: 
(1) at least one information element (IE) in said measurement information message; and 
(2) measurement of first signals received by said wireless device from one or more antenna ports of said first base station; and 
(3) measurement of second signals received by said wireless device from one or more antenna ports of a second base station
21
The method of claim 17, wherein the PMI is determined by at least one of: 
selecting the PMI from a plurality of predetermined PMIs; or 
selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
14
The first base station of claim 13, wherein said PMI is selected from a plurality of predetermined PMIs employing, at least in part, said measurement of signals to reduce downlink inter-cell interference received from said second base station.
24
The method of claim 17, further comprising: 
transmitting the first signals via a downlink carrier.


25
The method of claim 17, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
13
ii) receive from said wireless device channel state information comprising a precoding matrix indicator (PMI) computed employing, in part: 
(1) at least one information element (IE) in said measurement information message; and 
(2) measurement of first signals received by said wireless device from one or more antenna ports of said first base station; and 
(3) measurement of second signals received by said wireless device from one or more antenna ports of a second base station
26
The method of claim 17, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.


27
The method of claim 17, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.


28
A first node comprising: 


one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first node to: 
transmit, to a wireless device, measurement information; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 








transmit, based on a precoding matrix associated with the PMI, at least one data packet.
13
A first base station comprising: 
a) one or more communication interfaces; 
b) one or more processors; and 
c) memory storing instructions that, when executed, cause said first base station to: 
i) transmit to a wireless device a measurement information message; 
ii) receive from said wireless device channel state information comprising a precoding matrix indicator (PMI) computed employing, in part: 
(1) at least one information element (IE) in said measurement information message; and 
(2) measurement of first signals received by said wireless device from one or more antenna ports of said first base station; and 
(3) measurement of second signals received by said wireless device from one or more antenna ports of a second base station; and 
iii) transmit signals to said wireless device, said transmission employing beamforming according to a precoding matrix identified by said PMI.
29
The first node of claim 28, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
13
ii) receive from said wireless device channel state information comprising a precoding matrix indicator (PMI) computed employing, in part: 
(1) at least one information element (IE) in said measurement information message; and 
(2) measurement of first signals received by said wireless device from one or more antenna ports of said first base station; and 
(3) measurement of second signals received by said wireless device from one or more antenna ports of a second base station
30
The first node of claim 28, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.
13
ii) receive from said wireless device channel state information comprising a precoding matrix indicator (PMI) computed employing, in part: 
(1) at least one information element (IE) in said measurement information message; and 
(2) measurement of first signals received by said wireless device from one or more antenna ports of said first base station; and 
(3) measurement of second signals received by said wireless device from one or more antenna ports of a second base station
31
The first node of claim 28, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.


32
The first node of claim 28, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.


38




A non-transitory computer-readable medium comprising instructions that, when executed, configure a first node to: 
transmit, to a wireless device, measurement information; 
receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 









transmit, based on a precoding matrix associated with the PMI, at least one data packet.
13
A first base station comprising: 
a) one or more communication interfaces; 
b) one or more processors; and 
c) memory storing instructions that, when executed, cause said first base station to: 

i) transmit to a wireless device a measurement information message; 
ii) receive from said wireless device channel state information comprising a precoding matrix indicator (PMI) computed employing, in part: 
(1) at least one information element (IE) in said measurement information message; and 
(2) measurement of first signals received by said wireless device from one or more antenna ports of said first base station; and 
(3) measurement of second signals received by said wireless device from one or more antenna ports of a second base station; and 
iii) transmit signals to said wireless device, said transmission employing beamforming according to a precoding matrix identified by said PMI.
39
The non-transitory computer-readable medium of claim 38, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.
13


ii) receive from said wireless device channel state information comprising a precoding matrix indicator (PMI) computed employing, in part: 
(1) at least one information element (IE) in said measurement information message; and 
(2) measurement of first signals received by said wireless device from one or more antenna ports of said first base station; and 
(3) measurement of second signals received by said wireless device from one or more antenna ports of a second base station
40
The non-transitory computer-readable medium of claim 38, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.


41
The non-transitory computer-readable medium of claim 38, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.


42
The non-transitory computer-readable medium of claim 38, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.




(1) Regarding claims 17, 20-21, 25-32, and 38-42:
Claims 13-14 of US Patent 9,106,285 B1 discloses all subject matter of claims 17, 20-21, 25-32, and 38-42 as shown in the above comparison.
(2) Regarding claim 24:
Claim 13 of US Patent 9,106,285 B1 discloses all subject matter of claim 17, and claim 13 of US Patent 9,106,285 B1 further discloses the first signal is received from one or more antenna ports of the first base station.  It is well known in the art that a base station transmit downlink signal to a wireless device, and since it is a wireless signal, the first signal is transmit by a downlink carrier from the first base station, thus satisfied the claimed limitation for the benefit of improving the transmission distance.

Claims 17, 20, 22, 24-32, and 38-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14/13 of U.S. Patent No. 8,995,300 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following comparison.
Claim
Instant Application
Claim
US Patent 8,995,300 B2
17
A method comprising: 







transmitting, by a first node and to a wireless device, measurement information; 



receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 




transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet.
14/13
A first base station comprising: 
a) one or more communication interfaces; 
b) one or more processors; and 
c) memory storing instructions that, when executed, cause said first base station to: 
i) transmit at least one channel state input information element (IE) to a wireless device, said first base station communicating with a second base station information about said at least one channel state input IE; 
ii) receive channel state information comprising a precoding matrix indicator (PMI) from said wireless device, wherein said PMI is computed employing, in part: 
(1) said at least one channel state input IE; and 
(2) measurement of signals received by said wireless device at least from at least one or more antenna ports of said second base station; and 
iii) transmit signals to said wireless device, said signals transmission employing beamforming according to a precoding matrix identified by said PMI.
14. The first base station of claim 13, wherein computing said PMI employs, at least in part, measurement of reference signals received from at least one antenna port of said first base station and measurement of reference signals received on said at least one antenna port of said second base station.
20
The method of claim 17, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node; or 
reducing downlink inter-cell interference received from the second node.
14
40
14. The first base station of claim 13, wherein computing said PMI employs, at least in part, measurement of reference signals received from at least one antenna port of said first base station and measurement of reference signals received on said at least one antenna port of said second base station.
22
The method of claim 17 wherein: 
the first signals comprise first reference signals associated with the first node; and 
the second signals comprise second reference signals associated with the second node.


24
The method of claim 17, further comprising: 
transmitting the first signals via a downlink carrier.


25
The method of claim 17, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.


26
The method of claim 17, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.


27
The method of claim 17, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.


28
A first node comprising: 


one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first node to: 
transmit, to a wireless device, measurement information; 




receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 





transmit, based on a precoding matrix associated with the PMI, at least one data packet.
14/13
A first base station comprising: 
a) one or more communication interfaces; 
b) one or more processors; and 
c) memory storing instructions that, when executed, cause said first base station to: 
i) transmit at least one channel state input information element (IE) to a wireless device, said first base station communicating with a second base station information about said at least one channel state input IE; 
ii) receive channel state information comprising a precoding matrix indicator (PMI) from said wireless device, wherein said PMI is computed employing, in part: 
(1) said at least one channel state input IE; and 
(2) measurement of signals received by said wireless device at least from at least one or more antenna ports of said second base station; and 
iii) transmit signals to said wireless device, said signals transmission employing beamforming according to a precoding matrix identified by said PMI.
14. The first base station of claim 13, wherein computing said PMI employs, at least in part, measurement of reference signals received from at least one antenna port of said first base station and measurement of reference signals received on said at least one antenna port of said second base station.
29
The first node of claim 28, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.


30
The first node of claim 28, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.


31
The first node of claim 28, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.


32
The first node of claim 28, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.


38




A non-transitory computer-readable medium comprising instructions that, when executed, configure a first node to: 
transmit, to a wireless device, measurement information; 




receive, from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node; and 





transmit, based on a precoding matrix associated with the PMI, at least one data packet.
14/13
A first base station comprising: 
a) one or more communication interfaces; 
b) one or more processors; and 
c) memory storing instructions that, when executed, cause said first base station to: 

i) transmit at least one channel state input information element (IE) to a wireless device, said first base station communicating with a second base station information about said at least one channel state input IE; 
ii) receive channel state information comprising a precoding matrix indicator (PMI) from said wireless device, wherein said PMI is computed employing, in part: 
(1) said at least one channel state input IE; and 
(2) measurement of signals received by said wireless device at least from at least one or more antenna ports of said second base station; and 
iii) transmit signals to said wireless device, said signals transmission employing beamforming according to a precoding matrix identified by said PMI.
14. The first base station of claim 13, wherein computing said PMI employs, at least in part, measurement of reference signals received from at least one antenna port of said first base station and measurement of reference signals received on said at least one antenna port of said second base station.
39
The non-transitory computer-readable medium of claim 38, wherein the PMI is determined based on at least one of: 
a first measurement of the first signals received from the first node and on a second measurement of the second signals received from the second node; or 
reducing downlink inter-cell interference received from the second node.


40
The non-transitory computer-readable medium of claim 38, wherein the first node comprises at least one of: 
a first base station; 
a first relay node; or 
a first transceiver.


41
The non-transitory computer-readable medium of claim 38, wherein the second node comprises at least one of: 
a second base station; 
a second relay node; or 
a second transceiver.


42
The non-transitory computer-readable medium of claim 38, wherein: 
the first node corresponds to a first base station; and 
the second node corresponds to a second base station different from the first base station.




(1) Regarding claims 17, 20, 22, 25-32, and 38-42:
Claims 14/13 of US Patent 8,995,300 B2 discloses all subject matter of claims 17, 20, 22, 25-32, and 38-42 as shown in the above comparison.
(2) Regarding claim 24:
Claim 14/13 of US Patent 8,995,300 B2 discloses all subject matter of claim 17, and claim 14/13 of US Patent 8,995,300 B2 further discloses the first signal is received from one or more antenna ports of the first base station.  It is well known in the art that a base station transmit downlink signal to a wireless device, and since it is a wireless signal, the first signal is transmit by a downlink carrier from the first base station, thus satisfied the claimed limitation for the benefit of improving the transmission distance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17-18, 20, 22-32, 38-43, 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US 2012/0207055 A1) in view of Park et al. (US 2014/0133336 A1).
(1) Regarding claim 17:
Kang discloses a method comprising: 
receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401; optimized PMI set for use in the CB scheme having higher performance sensitivity in association with the precoder is determined, and the PMI set may be determined according to the worst companion scheme in step S402; UE feeds back the PMI set optimized for the worst companion CB scheme determined at step S402 and the PMI set optimized for the JP scheme determined at step S403 to the serving eNB in step S404, para. 0121-0124); and 
transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet (If the precoder generator 640 adaptively configures the precoder according to transmission modes upon receiving feedback information from the UE, the Tx module 630 transmits the signal coded by the generated precoder to the UE, the eNB may perform a control function for implementing the above-described exemplary embodiments of the present invention, Orthogonal Frequency Division Multiple Access (OFDMA) packet scheduling, Time Division Duplexing (TDD) packet scheduling, para. 0164-0166, claim 1).
Kang fails to disclose transmitting, by a first node and to a wireless device, measurement information.
However, in the same field of endeavor, Park teaches for the base station to transmit reference signal power information about a plurality of antenna ports to a UE for accurate channel estimation of the UE of CoMP (para. 0124, the examiner interprets the power information as the claimed measurement information).
It is desirable for the first node to transmit measurement information because it improves the accuracy for the estimated channel state of the antenna port of the base station (para. 0123).  Therefore, it would have been obvious to one of ordinary skill at the art when the invention was made to employ the teaching of Park in the  method of Kang for the benefit of improving the accuracy of the estimated channel state.
(2) Regarding claim 18:
Kang and Park disclose all subject matter of claim 17, and Park further discloses the measurement information indicates at least of one or more resource blocks associated with the first signals; or one or more resource blocks associated with the second signals (the BS may transmit PC information {3, 0} and bitmap information {1, 0, 0, 0} about the different transmission classes of the antenna ports 0 to 3 to the UE. The UE can know that the first BS applies 3 dB PC to the antenna port 1 and applies 0 dB Pc, based on the bitmap information and the Pc information. In other words, when antenna port 0 transmits a CSI-RS at 2:1 as a ratio of CSI-RS RE (resource element) transmission power to PDSCH RE transmission power and antenna ports 1 to 3 transmit a CSI-RS at 1:1, the UE may calculate CSI on the assumption that PDSCH RE and CSI-RS RE from antenna port 0 are transmitted with a difference of 3 dB and calculate CSI on the assumption that PDSCH RE and CSI-RS RE from antenna ports 1 to 3 are transmitted with the same intensity, para. 0125).
It is desirable for the measurement information indicates at least of one or more resource blocks associated with the first signals because it improves the accuracy for the estimated channel state of the antenna port of the base station (para. 0123).  Therefore, it would have been obvious to one of ordinary skill at the art when the invention was made to employ the teaching of Park in the  method of Kang for the benefit of improving the accuracy of the estimated channel state.
(3) Regarding claim 20:
Kang and Park disclose all subject matter of claim 17, and Kang further discloses the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401; optimized PMI set for use in the CB scheme having higher performance sensitivity in association with the precoder is determined, and the PMI set may be determined according to the worst companion scheme in step S402; UE feeds back the PMI set optimized for the worst companion CB scheme determined at step S402 and the PMI set optimized for the JP scheme determined at step S403 to the serving eNB in step S404, para. 0121-0124); or 
reducing downlink inter-cell interference received from the second node.
(4) Regarding claim 22:
Kang and Park disclose all subject matter of claim 17, and Kang further discloses the first signals comprise first reference signals associated with the first node; and the second signals comprise second reference signals associated with the second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(5) Regarding claim 23:
Kang and Park disclose all subject matter of claim 17, and Kang further discloses the first signals are associated with a first cell; and the second signals are associated with a second cell (as shown in figure 1, multi cell MIMO user receives DL signal from multiple cell).
(6) Regarding claim 24:
Kang and Park disclose all subject matter of claim 17, and Kang further discloses the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401 (para. 0124).  It is well known in the art that a eNB (base station) transmission as a downlink transmission and as the transmission is wireless, it has to be on a carrier (as evidence by Kim et al. (US 2012/0093119 A1), para. 0007).  Therefore the transmission of reference signal from each eNB is transmitted via a downlink carrier for the benefit of improving transmission range.
(7) Regarding claim 25:
Kang and Park disclose all subject matter of claim 17, and Kang further discloses the first node comprises at least one of: a first base station (eNB); a first relay node; or a first transceiver (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(8) Regarding claim 26:
Kang and Park disclose all subject matter of claim 17, and Kang further discloses  the second node comprises at least one of: a second base station (eNB); a second relay node; or a second transceiver (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(9) Regarding claim 27:
Kang and Park disclose all subject matter of claim 17, and Kang further discloses   the first node corresponds to a first base station; and the second node corresponds to a second base station different from the first base station (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124, as shown in figure ).
(10) Regarding claim 28:
Kang discloses a first node (left part circuit of figure 12) comprising: 
one or more processors (processor 520 in figure 12, para. 0150); and 
memory storing instructions that, when executed by the one or more processors (memories 550 may store programs for processing and control of the processors 520, para. 0155), cause the first node to:
receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401; optimized PMI set for use in the CB scheme having higher performance sensitivity in association with the precoder is determined, and the PMI set may be determined according to the worst companion scheme in step S402; UE feeds back the PMI set optimized for the worst companion CB scheme determined at step S402 and the PMI set optimized for the JP scheme determined at step S403 to the serving eNB in step S404, para. 0121-0124); and 
transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet (If the precoder generator 640 adaptively configures the precoder according to transmission modes upon receiving feedback information from the UE, the Tx module 630 transmits the signal coded by the generated precoder to the UE, the eNB may perform a control function for implementing the above-described exemplary embodiments of the present invention, Orthogonal Frequency Division Multiple Access (OFDMA) packet scheduling, Time Division Duplexing (TDD) packet scheduling, para. 0164-0166, claim 1).
Kang fails to disclose transmitting, by a first node and to a wireless device, measurement information.
However, in the same field of endeavor, Park teaches for the base station to transmit reference signal power information about a plurality of antenna ports to a UE for accurate channel estimation of the UE of CoMP (para. 0124, the examiner interprets the power information as the claimed measurement information).
It is desirable for the first node to transmit measurement information because it improves the accuracy for the estimated channel state of the antenna port of the base station (para. 0123).  Therefore, it would have been obvious to one of ordinary skill at the art when the invention was made to employ the teaching of Park in the device of Kang for the benefit of improving the accuracy of the estimated channel state.
(11) Regarding claim 29:
Kang and Park disclose all subject matter of claim 28, and Kang further discloses the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401; optimized PMI set for use in the CB scheme having higher performance sensitivity in association with the precoder is determined, and the PMI set may be determined according to the worst companion scheme in step S402; UE feeds back the PMI set optimized for the worst companion CB scheme determined at step S402 and the PMI set optimized for the JP scheme determined at step S403 to the serving eNB in step S404, para. 0121-0124); or 
reducing downlink inter-cell interference received from the second node.
(12) Regarding claim 30:
Kang and Park disclose all subject matter of claim 28, and Kang further discloses the first node comprises at least one of: a first base station (eNB); a first relay node; or a first transceiver (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(13) Regarding claim 31:
Kang and Park disclose all subject matter of claim 28, and Kang further discloses  the second node comprises at least one of: a second base station (eNB); a second relay node; or a second transceiver (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(14) Regarding claim 32:
Kang and Park disclose all subject matter of claim 28, and Kang further discloses   the first node corresponds to a first base station; and the second node corresponds to a second base station different from the first base station (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124, as shown in figure ).
(15) Regarding claim 38:
Kang discloses non-transitory computer-readable medium comprising instructions that, when executed (memories 550 may store programs for processing and control of the processors 520, para. 0155), configure a first node to:
receiving, by the first node and from the wireless device, channel state information comprising a precoding matrix indicator (PMI) based on first signals associated with the first node and based on second signals associated with a second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401; optimized PMI set for use in the CB scheme having higher performance sensitivity in association with the precoder is determined, and the PMI set may be determined according to the worst companion scheme in step S402; UE feeds back the PMI set optimized for the worst companion CB scheme determined at step S402 and the PMI set optimized for the JP scheme determined at step S403 to the serving eNB in step S404, para. 0121-0124); and 
transmitting, by the first node and based on a precoding matrix associated with the PMI, at least one data packet (If the precoder generator 640 adaptively configures the precoder according to transmission modes upon receiving feedback information from the UE, the Tx module 630 transmits the signal coded by the generated precoder to the UE, the eNB may perform a control function for implementing the above-described exemplary embodiments of the present invention, Orthogonal Frequency Division Multiple Access (OFDMA) packet scheduling, Time Division Duplexing (TDD) packet scheduling, para. 0164-0166, claim 1).
Kang fails to disclose transmitting, by a first node and to a wireless device, measurement information.
However, in the same field of endeavor, Park teaches for the base station to transmit reference signal power information about a plurality of antenna ports to a UE for accurate channel estimation of the UE of CoMP (para. 0124, the examiner interprets the power information as the claimed measurement information).
It is desirable for the first node to transmit measurement information because it improves the accuracy for the estimated channel state of the antenna port of the base station (para. 0123).  Therefore, it would have been obvious to one of ordinary skill at the art when the invention was made to employ the teaching of Park in the device of Kang for the benefit of improving the accuracy of the estimated channel state.
(16) Regarding claim 39:
Kang and Park disclose all subject matter of claim 38, and Kang further discloses the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401; optimized PMI set for use in the CB scheme having higher performance sensitivity in association with the precoder is determined, and the PMI set may be determined according to the worst companion scheme in step S402; UE feeds back the PMI set optimized for the worst companion CB scheme determined at step S402 and the PMI set optimized for the JP scheme determined at step S403 to the serving eNB in step S404, para. 0121-0124); or 
reducing downlink inter-cell interference received from the second node.
(17) Regarding claim 40:
Kang and Park disclose all subject matter of claim 38, and Kang further discloses the first node comprises at least one of: a first base station (eNB); a first relay node; or a first transceiver (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(18) Regarding claim 41:
Kang and Park disclose all subject matter of claim 38, and Kang further discloses  the second node comprises at least one of: a second base station (eNB); a second relay node; or a second transceiver (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(19) Regarding claim 42:
Kang and Park disclose all subject matter of claim 38, and Kang further discloses   the first node corresponds to a first base station; and the second node corresponds to a second base station different from the first base station (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124, as shown in figure ).
(20) Regarding claim 43:
 A system comprising: 
a wireless device (the circuit on the right side of figure 12 is a UE, para. 0150); and 
a first node (the circuit on the left side of figure 12 is a base station, para. 0150), 
wherein the first node is configured to: 
transmit first signals (UE according to one embodiment of the present invention receives a reference signal from each eNB, para. 0121-0124, the examiner interprets the first signal as the reference signal from a eNB); and 
transmit, to the wireless device and based on a precoding matrix associated with a precoding matrix indicator (PMI), at least one data packet (If the precoder generator 640 adaptively configures the precoder according to transmission modes upon receiving feedback information from the UE, the Tx module 630 transmits the signal coded by the generated precoder to the UE, the eNB may perform a control function for implementing the above-described exemplary embodiments of the present invention, Orthogonal Frequency Division Multiple Access (OFDMA) packet scheduling, Time Division Duplexing (TDD) packet scheduling, para. 0164-0166, claim 1); 
wherein the wireless device is configured to: 
receive the first signals from the first node and second signals from a second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, para. 0121-0124, the examiner interprets the first signal as the reference signal from a eNB); 
transmit, to the first node, channel state information comprising the PMI based on the first signals and based on the second signals (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401; optimized PMI set for use in the CB scheme having higher performance sensitivity in association with the precoder is determined, and the PMI set may be determined according to the worst companion scheme in step S402; UE feeds back the PMI set optimized for the worst companion CB scheme determined at step S402 and the PMI set optimized for the JP scheme determined at step S403 to the serving eNB in step S404, para. 0121-0124).
Kang fails to disclose transmitting, by a first node and to a wireless device, measurement information.
However, in the same field of endeavor, Park teaches for the base station to transmit reference signal power information about a plurality of antenna ports to a UE for accurate channel estimation of the UE of CoMP (para. 0124, the examiner interprets the power information as the claimed measurement information).
It is desirable for the first node to transmit measurement information because it improves the accuracy for the estimated channel state of the antenna port of the base station (para. 0123).  Therefore, it would have been obvious to one of ordinary skill at the art when the invention was made to employ the teaching of Park in the device of Kang for the benefit of improving the accuracy of the estimated channel state.
(21) Regarding claim 45:
Kang and Park disclose all subject matter of claim 43, and Kang further discloses the PMI is determined based on at least one of: 
a first measurement of the first signals associated with the first node and on a second measurement of the second signals associated with the second node (UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401; optimized PMI set for use in the CB scheme having higher performance sensitivity in association with the precoder is determined, and the PMI set may be determined according to the worst companion scheme in step S402; UE feeds back the PMI set optimized for the worst companion CB scheme determined at step S402 and the PMI set optimized for the JP scheme determined at step S403 to the serving eNB in step S404, para. 0121-0124); or 
reducing downlink inter-cell interference received from the second node.
(22) Regarding claim 46:
Kang and Park disclose all subject matter of claim 43, and Kang further discloses the first node comprises at least one of: a first base station (eNB); a first relay node; or a first transceiver (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(23) Regarding claim 47:
Kang and Park disclose all subject matter of claim 43, and Kang further discloses  the second node comprises at least one of: a second base station (eNB); a second relay node; or a second transceiver (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124).
(24) Regarding claim 48:
Kang and Park disclose all subject matter of claim 43, and Kang further discloses   the first node corresponds to a first base station; and the second node corresponds to a second base station different from the first base station (the UE according to one embodiment of the present invention receives a reference signal from each eNB, and estimates a channel H, of each eNB in step S401, para. 0124, as shown in figure ).

Claims 21 and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kang et al. (US 2012/0207055 A1) in view of Park et al. (US 2014/0133336 A1) as applied to claims 17 and 43 above, and further in view of Park (US 2013/0094548 A1) (hereinafter as Park1).
Kang and Park disclose all subject matter of claims 17 and 43, but fail to disclose the wireless device is configured to determine the PMI by at least one of: selecting the PMI from a plurality of predetermined PMIs; or selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter.
However, in the same field of endeavor, Park1 discloses a channel information feedback apparatus 414 of an UE (as shown in figure 4) determine the PMI by at least one of: selecting the PMI from a plurality of predetermined PMIs; or selecting the PMI from a subset of a precoding codebook indicated by a codebook subset restriction bitmap parameter (the channel information feedback apparatus 414 may select an index (PMI) of the precoding matrix of the user equipment suitable for the estimated channel from a codebook stored by the user equipment and transmits feedback of the PMI to the base station 420, para. 0056).
It is desirable for the wireless device is configured to determine the PMI by selecting the PMI from a plurality of predetermined PMIs because it reduces processing time of the PMI feedback processor.  Therefore, it would have been obvious to one of ordinary skill in the art when the invention was made to employ the teaching of Park1 in the system and method of Kang and Park for the benefit of speed up the PMI feedback processor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inm et al. (US 2013/0155897 A1) discloses a method of transmitting information about a pre-coding matrix of a terminal in a multiple node system.
Takaoka et al. (US 2013/0279403 A1) discloses a communication apparatus and communication method.
Xu et al. (US 8,649,344 B2) discloses a method of coordinating precoding matrixes in a wireless communication system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/5/2022